        Case 1:18-cv-01679-TCW Document 46 Filed 12/04/18 Page 1 of 1




       In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                                (Filed: December 4, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                         ORDER

       On December 4, 2018, at oral argument on MOHELA’s motion for a preliminary
injunction, the Government agreed to voluntarily stay the proposal deadline for Phase II
Component D of the NextGen solicitation for ten days until December 14, 2018. The
Government has also agreed to consider taking corrective action while the stay is in effect.

         On or before December 14, 2018, the Government shall inform the Court whether
the Department of Education intends to take corrective action. If the Department of
Education decides to forgo corrective action, the Government shall explain that decision in
a brief filing with the Court.

       IT IS SO ORDERED.

                                                        s/ Thomas C. Wheeler
                                                        THOMAS C. WHEELER
                                                        Judge
